Citation Nr: 0510855	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  96-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 1991 
for service connection and the assignment of a disability 
evaluation of 30 percent for traumatic osteoarthritis of the 
cervical spine.

2. Entitlement to service connection for a thoracic spine 
disorder.  

3.  Entitlement to service connection for nerve damage to 
both lower extremities, including as secondary to service-
connected back strain with limited motion of the lumbar 
spine.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for plantar warts of the 
feet with callous formation and residual scars.

6.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to back strain with limited 
motion of the lumbar spine.  

7.  Entitlement to an increased evaluation for service-
connected traumatic osteoarthritis of the cervical spine, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

This matter was last before the Board of Veterans' Appeals 
(BVA or Board) in June 2002, on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In June 2002, the Board issued two separate decisions 
relative to the claims at issue.  The remote procedural 
history of this case in found therein and will not be 
repeated.  

The appellant sought review by the United States Court of 
Appeals for Veterans Claims (the Court).  Pursuant to a joint 
motion for remand filed by the appellant and VA, the Court 
vacated and remanded the seven claims at issue in April 2004.  
The Board is issuing a decision as to the first three issues 
listed above.

Remanded issues
 
As to the remaining four claims remanded by the Court, the 
appellant submitted a letter in September 2002, authored by a 
family member, who related her observations as to the 
development of the appellant's foot disorders (pes planus and 
plantar warts).  In February 2005, the appellant through 
counsel forwarded additional medical evidence (i.e., a 
September 2004 VA medical record) as to the claim of service 
connection for a bilateral hip disorder.  Because this newly-
submitted evidence was not accompanied by a waiver of RO 
consideration, it must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC to ensure 
compliance with applicable law.  See 38 C.F.R. § 20.1304 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs ("DAV"), 327 F.3d 1339 (Fed. Cir. 2003).  
VA will notify the appellant if further action is required on 
his part.     

The appellant's claim of entitlement to an increased rating 
for the service-connected cervical spine disorder is also 
being remanded to enable the AMC to advise the appellant of 
revised rating criteria, and for the AMC to consider such 
revised criteria upon readjudication of the claim.   

Issues not on appeal

The Board's June 2002 disposition of certain claims (i.e., 
the grant of an increased rating of 60 percent for a service-
connected low back disability; the assignment of an effective 
date of April 16, 1991 for a 40 percent disability evaluation 
for the low back disability; and the grant of an increased 
rating for seborrheic dermatitis) were not challenged by the 
appellant at the Court.  The Board's decision is final as to 
those matters.  See 38 C.F.R. § 20.1100 (2004).

Subsequent to the Board's June 2002 decision, the RO in Reno, 
Nevada assigned a 60 disability percent for back strain with 
limited lumbar spine motion and radiculopathy, effective June 
27, 1996.  In written argument received by the Board in 
February 2005, the appellant through counsel requested that 
the Board assign an earlier effective date for the 60 percent 
disability rating.  

The Board is without jurisdiction to consider the appellant's 
request.  As noted above, in its order of April 2004, the 
Court did not vacate the Board's June 2002 determination 
relative to the assignment of an effective date of April 16, 
1991 for a 40 percent disability evaluation for low back 
strain.  Because of the June 2002 Board decision, the 
appellant is now in receipt of a assigned 60 percent 
disability rating for the same disorder.  The assignment of 
its effective date was a matter for determination by the RO.  
If the appellant desires to seek an earlier effective date as 
to the assigned disability rating for the low back disorder, 
he should contact the agency of original jurisdiction and 
initiated an appeal.  See 38 U.S.C.A. § 7105 (West 2002); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (VA 
claims adjudication comprises several elements, with 
"downstream" elements not under the appellate jurisdiction 
arising from a notice of disagreement with an "upstream" 
element).  

The appellant through counsel also asserts that he should be 
afforded an earlier effective date on the basis of equitable 
relief.  However, the Board is without authority to grant 
relief on this basis. The Board is bound by the law made 
applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been held that the authority to 
award equitable relief under section 503(a) is committed to 
the discretion of the Secretary, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).




FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for traumatic osteoarthritis of the cervical spine 
was received on May 7, 1991.  

2.  The preponderance of the competent and probative evidence 
of record does not show that the appellant has a thoracic 
spine disability.  

3.  The preponderance of the competent and probative evidence 
of record shows that there is no neurological deficit of the 
appellant's lower extremities apart from that related to his 
service-connected lumbar spine disability with radiculopathy.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than May 7, 1991 
for service connection and the assignment of an evaluation of 
30 percent for traumatic osteoarthritis of the cervical spine 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

2.  The criteria for the establishment of service connection 
for a thoracic spine disability are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for the establishment of service connection 
for nerve damage of the lower extremities are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to an effective date 
earlier than the currently assigned May 7, 1991 for service 
connection and the assignment of a 30 percent disability 
rating for service-connected traumatic osteoarthritis of the 
cervical spine.
He also seeks entitlement to service connection for a 
thoracic spine disability and for claimed nerve damage of 
both lower extremities.

In the interest of clarity, the Board will first address 
certain preliminary matters.  The three issues now being 
decided will then be separately discussed. 

The VCAA

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See 38 U.S.C.A. § 5103 (West 2002).  The VCAA 
further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A. 

Notice

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

Because the VCAA was enacted well after the appellant 
initiated this appeal, VCAA notice was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims.  Thus, the timing of the notice does not strictly 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  Furnishing the appellant with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. See VAOGCPREC 7-2004.  

The Board has undertaken review of the record in its whole 
and concludes that no prejudice has inured to the appellant 
due to the timing of the notice.  The record shows that the 
appellant has been amply informed of what is required of him 
in numerous communications from the RO dating back to 1996, 
including a May 2001 VCAA letter and in a September 2001 
Supplemental Statement of the Case.   Thus, any deficiencies 
with respect to the timing of VCAA notice have long since 
been remedied.  The Board finds, therefore, that it can 
consider the substance of the appellant's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Significantly, the Board's June 2002 decisions contained 
detailed discussions of the VCAA, including the notice 
provision.  The Joint Motion for Remand, as adopted by the 
Court, found no fault either with VCAA notice as provided to 
the appellant or with the Board's discussion.  The Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993); see also 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) [stating 
appellant "should have developed and presented all of his 
arguments in his initial pleadings"].  The Court also has 
stated that advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court, and that such a practice hinders 
the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992).

In this case, as the Joint Motion did not describe any 
problems with the VCAA or any remedy to be taken in 
connection therewith, Board is confident that no such 
problems existed. Cf. Chisem v. Gober, 10 Vet. App. 526, 527-
8 (1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim].

The Joint Motion did contain the following vague, isolated 
statement:  "Finally, on remand the BVA must comply with all 
provisions of the VCAA.  38 U.S.C.A. §§ 5103, 5103A."  This 
statement is essentially meaningless.  First, §§ 5103 and 
5103A do not encompass "all provisions of the VCAA".   The 
statement that the Board must comply with the provisions of 
38 U.S.C.A. § 5103A as to the development of evidence is 
essentially contrary to judicial precedent, which indicates 
that such is the responsibility of the agency of original 
jurisdiction.  
Cf. Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).
More significantly, the statement provided no suggestion that 
the VCAA had not previously been complied with or that 
further compliance was necessary.    

In addition, with one exception, the appellant has not 
suggested that VCAA compliance is lacking.  The appellant 
through counsel has argued that he is entitled to an 
advisement of what specific information, not received by VA, 
that would be necessary to "sustain" the claim.  The 
attorney has not provided any legal basis for this statement, 
and the Board has not located any statutory mandate that such 
an advisement be provided a claimant, prior to adjudication 
of the claim or at any time during appellate process.  

Instead, under the revised 38 U.S.C.A § 5107(b), VA is 
specifically obligated to advise the claimant of what 
evidence would "substantiate" the application, but VA 
retains the ultimate responsibility to "consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant."  38 
U.S.C.A 
§ 5107(b) (2003).  

The Court has held that there is no duty under the VCAA to 
notify the appellant of the evidence needed to substantiate a 
claim or to assist him in obtaining evidence where there is 
no reasonable possibility that any further assistance would 
aid him in substantiating a claim.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).   The history of this case, 
which carries a 1996 BVA docket number and stretches back 
approximately a decade, makes it abundantly clear that the 
appellant has been amply informed of what is required of him 
and what was the responsibility of VA in respect to his 
claims.  The appellant has been informed numerous times in 
the past, starting with a letter from the RO in May 1996, 
that the two service connection claims discussed below fail 
because there is no diagnosis of current disability.  
Resolution of the earlier effective date claim hinges on the 
state of the record prior to May 7, 1991; no amount of 
additional development would serve to change the outcome of 
that claim. 

Moreover, given the appellant's extensive argument proffered 
by written submission received in February 2005, it is clear 
the appellant is aware of what evidence would substantiate 
his claim, and that he has been accorded continued 
opportunity to provide such substantiating evidence. 

In short, the record indicates that the essential purpose of 
the notice requirement of the VCAA has been satisfied, and 
there is no further available evidence which would 
substantiate the claims.  See 38 U.S.C.A § 5103(b) [Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application].  



Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  In particular, VA 
obtained treatment records alluded to by the appellant.  VA 
has also conducted necessary medical inquiry in an effort to 
substantiate the claims.  See 38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
June 1991; May 1995 with an addendum in October 1995; 
November 1996; January 1997 with an addendum in April 1997; 
July 1999 (fee basis examination); and January 2000, 
conducted by physicians who reviewed the appellant's claims 
folders and rendered relevant opinions.  

In this regard, an August 1997 Court remand of the 
appellant's increased rating claim was based upon the Court's 
order for an explanation of the reasons why diagnostic 
testing ordered by a May 1995 VA examiner had been canceled 
in October 1995.  Since that time, as described in detail 
below, extensive medical evidence, including diagnostic 
testing, has been added to the record.  Whatever defects were 
contained in the evidentiary record in 1995 or 1997 have been 
rectified.  The Board remanded this case in April 1998 so 
that additional evidentiary development could be undertaken.  
It appears that the RO has taken appropriate steps to assist 
the appellant in the development of his claims.  
Specifically, the RO has obtained records of treatment of the 
appellant from VA medical facilities in Rhode Island, 
Massachusetts and Nevada and has arranged for multiple VA 
examinations and medical opinions.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran]; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided].  VA has satisfied its duties to inform and 
assist the appellant.  

In short, given the extensive development undertaken by the 
RO and the fact that the appellant has pointed to no other 
evidence which has not been obtained, the Board finds that 
the record is ready for appellate review.  See Wensch, supra.

Initial comments

The appellant contends that the assigned effective date for 
the 30 percent disability rating for the service-connected 
spine disability should be earlier than May 7, 1991.  He also 
contends that he should be granted service connection for a 
thoracic spine disorder, and that he sustained "nerve 
damage" to his lower extremities as a result of active 
military service, or as a result of his service connected-
back disorders.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).   
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The Board has carefully examined appellant's arguments as 
proffered in submissions before the Court and currently 
before the Board, as well as the evidence of record, and the 
applicable law.  The factual record has not been 
substantially altered since the Board last addressed these 
claims in June 2002.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) [in proceeding with a decision on the 
merits of an appellant's claim subsequent to remand, the 
Board is to fully readjudicate the issue on appeal in 
accordance with Court's directives, and such is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A [Court] remand is meant to 
entail a critical examination of the justification for the 
decision."].  

1.  Entitlement to an effective date earlier than May 7, 1991 
for service connection and the assignment of a disability 
evaluation of 30 percent for traumatic osteoarthritis of the 
cervical spine.

The appellant seeks an effective date earlier than the 
currently assigned May 7, 1991 for service connection and the 
assignment of a 30 percent disability rating for traumatic 
osteoarthritis of the cervical spine.  

Relevant law and regulations
 
Effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  



Claims

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits. In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a) (2004); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a) (2001); see also Dunson v. Brown, 4 
Vet. App. 327, 330 (1993).

Factual background

On May 7, 1991, the appellant filed a claim of entitlement to 
service connection for a neck condition.  The RO denied the 
claim in a September 1991 rating decision, and the appellant 
appealed.  In an April 15, 1996 decision, the Board granted 
the appellant's claim of entitlement to service connection 
for a neck condition.  In an implementing rating decision 
dated April 30, 1996, the RO assigned a disability rating of 
10 percent, effective from May 7, 1991, the date the 
appellant filed a claim for the benefit.  In a December 1997 
RO rating decision, a 30 percent disability rating was 
assigned for traumatic arthritis of the cervical spine, 
effective from May 7, 1991. 

In approximately August 1998, the appellant filed a NOD as to 
the assigned effective date.  A SOC was issued in March 1999.  
In May 1999 the appellant filed a substantive appeal in which 
he stated that the effective date was "incorrect" but offered 
no explanation as to why this was so.  In an appellant's 
brief dated January 29, 2002, the appellant's accredited 
representative offered no specific argument as to this issue.



Analysis

As an initial matter, the issue on appeal nominally is 
entitlement to an earlier effective date for a 30 percent 
disability rating for the appellant's service-connected 
cervical spine disability.  However, the 30 percent 
disability rating has in fact been assigned as of the 
effective date of service connection, May 7, 1991.  Thus, 
although this issue has been developed as entitlement to an 
earlier effective date for an increased disability rating for 
the appellant's cervical spine disability, in fact it amounts 
to a claim for an earlier effective date for service 
connection for that disability.  The appellant presently 
makes no substantive contentions regarding this issue. 

It is clear that the appellant filed his claim of entitlement 
to service connection for a cervical spine disability on May 
7, 1991.  The appellant has offered no reason why an earlier 
date should be assigned.  The Board has reviewed the record 
and can find no document earlier than May 7, 1991 which could 
serve as a claim for service connection, either formal or 
informal.  See Servello, supra.  The appellant has identified 
no such document.

In short, entitlement to an evaluation of 30 percent for the 
cervical spine disorder may not be effective sooner than May 
7, 1991, the date of claim for service connection and the 
effective date of the grant of service connection.  For that 
reason, entitlement to an effective date earlier than May 7, 
1991, for assignment of an evaluation of 30 percent for 
traumatic osteoarthritis of the cervical spine is not 
warranted.  The appeal is denied as to that issue. 

2. Entitlement to service connection for a thoracic spine 
disorder.  

The appellant argues that he incurred a thoracic spine 
disorder while in military service.  Essentially, the 
appellant contends that he has a thoracic disorder which is 
separate from his presently service-connected lumbar and 
cervical spine disabilities.  

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999). The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Factual background

In September 1969, during service the appellant complained of 
pain in his upper back.  In November 1969, the appellant 
complained of pain in the left upper side of his spine when 
he bent over.  There was no diagnosis rendered, other than 
"muscle pain."  A few days after this complaint, he 
reiterated his report.  Again, no diagnosis other than "back 
pain" was recorded.  He was then noted to have full range of 
motion, and no back spasm.    

Although the appellant reported during his pre-separation 
physical examination that he had back pain, the accompanying 
report of physical examination indicates that there were no 
abnormalities noted as to the appellant's spine upon clinical 
examination.  Such is also evidenced by the  appellant's  
"PULHES" physical profile at the time of the examination:
 


Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
2
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
[observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)]. 

Analysis

As is noted elsewhere in this decision, service connection 
has been granted for both a cervical spine disability and a 
lumbar spine disability.  The appellant contends that he also 
has a thoracic spine disability.

Three elements are required for service connection:  (1) a 
current disability; (2) in service disease or injury; and (3) 
medical evidence providing a nexus between the two.  See 
Hickson, supra.

With respect to the first element, current disability, for 
reasons expressed immediately below the Board has concluded 
that the competent medical evidence does not support a 
conclusion that a specific thoracic spine disability 
currently exists.  

In October 1995, a VA examiner indicated that although the 
appellant was noted to have scoliosis of the thoracic spine, 
there was no clinical evidence of symptoms specifically 
referable to the thoracic region.  Scoliosis is "an 
appreciable lateral deviation in the normally straight 
vertical line of the spine."  Dorland's Illustrated Medical 
Dictionary 1497 (28th ed. 1994).  

Also of record is a November 1996 VA examiner's observation 
that the thoracic spine was not a "mobile unit", and that 
the lumbar spine complaints were inclusive of those of the 
thoracic spine.    

In a January 1997 VA examination directed specifically 
towards resolution of the central issue in this claim (i.e., 
whether the appellant has a thoracic spine disorder), the 
examiner reported that the appellant's complaints were not 
substantiated upon examination.  In an August 2000 magnetic 
resonance imaging test, the appellant's thoracic spine was 
found to be unremarkable.  

While a November 2000 VA examiner found scoliosis of the 
lower thoracic spine, he noted it was "insignificant."  

In short, these medical examination reports do not separately 
diagnose any disease specific to the appellant's thoracic 
spine.     

There are of record the report of two chiropractors which are 
arguably in favor of the appellant's claim.

In April 1991, C.C., D.C. recommended that the appellant 
receive "specific chiropractic adjustments" in the 
cervical, thoracic, lumbar spine, and pelvic regions.  
However, this recommend course of "specific chiropractic 
adjustments" was not linked to any specific thoracic spine 
disorder.  Most notably absent in this regard is any notation 
of any thoracic spine abnormality linked to clinical 
findings.  
The remainder of C.C.'s report reflects that he undertook no 
clinical studies (e.g., magnetic resonance imaging, 
computerized axial tomography, radiographic tests) to 
ascertain whether a separate thoracic dysfunction was 
present.  Instead, he reported that he had for review 
radiographic reports reflecting impairment at C6, C7, L5-S1, 
which manifestly do not involve the thoracic spine.  

In a December 1999 letter, chiropractor R.S.I. reported in 
part that the appellant had "intersegmental dysfunction" of 
the cervical, thoracic and lumbar regions, and that these 
included disc degeneration.  No basis was stated for this 
conclusion.   

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the
medical expert's personal examination of the patient, 
the physician's	
knowledge and skill in analyzing the data, and the 
medical conclusion 
that the physician reaches . . . .  As is true with any 
piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within 
the province of the adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board favors the reports of several VA 
physicians, over many years, all of which do not identify any 
disorder specific to the appellant's thoracic spine, over the 
two chiropractors.  First, the Board finds the physicians to 
be better qualified by training and education to diagnose 
disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  Second, the 
chiropractors did not provide any basis for their conclusion 
that a disability existed.  Indeed, the Board is being 
generous in interpreting C.C.'s statement as indicating that 
a specific disorder or the cervical spine exists; none is in 
fact identified.  With respect to R.S.I.'s statement, he 
provided no basis for concluding that disc degeneration 
existed in the appellant's thoracic region.  Indeed, within a 
year of Dr. I.'s letter, the November 2000 computerized axial 
tomography and radiographic testing noted no disc 
degeneration of the thoracic region.   

By way of contrast, the VA physicians carefully reviewed the 
clinical evidence and provided the appellant with physical 
examinations.  No disability referable to the thoracic spine 
was identified after careful evaluation. The Board places 
greater weight of probative value on the conclusions of these 
examiners than it does on the chiropractors' vague and 
clinically unsupported statements. 

The appellant himself contends that he has a disability of 
the thoracic spine.  However, it is now well-established that 
laypersons without medical training, such as the appellant, 
are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the appellant's 
opinion is entitled to no weight of probative value.

In short, although the appellant maintains that he has a 
thoracic spine disorder separate from his lumbar and cervical 
disabilities, the preponderance of the competent medical 
evidence, as substantiated by clinical data, does not support 
his assertions.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Element (1) is 
not met, and service connection for a thoracic spine disorder 
is therefore denied on that basis.   

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. 

As discussed in the factual background section above, 
although the appellant complained of back pain on two 
occasions during service, no disorder of the thoracic spine 
was identified.  Post-service, the appellant contended that 
he was injured during his basic training when he "fell hard 
on his tail bone on the outer side of a truck bed."  
However, there is no support in the record for the 
appellant's report of back trauma.  

As discussed above, in evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the 
Board places greater weight of probative value on the service 
medical records, which do not identify and in-service 
accident or injury, than it does on the appellant's later 
report to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; 
see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

Accordingly, for the reasons stated immediately above, the 
Board concludes that Hickson element (2), in-service 
incurrence of disease or injury, has not been met, and the 
appellant's claim fails on that basis also.

With respect to element (3), medical nexus, in the absence of 
both a current disability and in-service disease or injury, a 
nexus is an impossibility. 
Indeed, the November 200 VA examiner wrote that: 

The thoracic spine x-rays reveal an insignificant 
scoliosis involving the lower thoracic spine, which 
is not related to any traumatic episode.  His 
thoracic spine scoliosis as seen on the present x-
rays and confirmed in x-ray reports within the 
medical records as having been previously noted 
would be as it is today, even after his military 
service.  The absence of any fracturing is of 
interest in that the 1969 incident, which he 
describes having occurred, might have involved a 
fracturing episode, which does not appear to have  
been the case, given his present x-rays and 
examinations.      

See the November 2000 VA examination report, page 3.  
Accordingly, element (3) is also not satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that none of the three elements required for 
service connection for a thoracic spine disability have been 
met.  A preponderance of the evidence is against the 
appellant's claim.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for nerve damage to 
both lower extremities, including as secondary to service-
connected back strain with limited motion of the lumbar 
spine.

The appellant contends that he has a lower extremity 
neurological disorder which should be service connected, 
separate from the presently service-connected degenerative 
disc disease of the lumbosacral spine.  The appellant's 
principal contention is that he has neurological symptoms 
apart from the service-connected lumbar spine disability.   

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Factual background

Absent from the appellant's service medical records are 
notations of diagnoses, symptoms or complaints involving the 
lower extremity neurological system.  

In December 1971, service connection was granted for lower 
back strain.  The decision was based upon review of the 
appellant's service medical records, which revealed that the 
appellant had periodically been treated while on active duty 
for lumbar spine pain.  

During a March 1987 VA physical examination, the appellant  
reported radiating pain to the left buttock.  After clinical 
examination, the examiner commented that the appellant's back 
strain included the "possibility of some nerve root 
irritation."  At a January 1988 personal hearing conducted 
relative to the appellant's then-pending claim for an 
increased disability evaluation for a lower back disorder, 
the appellant testified in substance that he had periodic 
shooting pains down the base of his spine, through his 
buttocks and into his legs.  

The appellant underwent a VA orthopedic examination in May 
1989.  He again complained of "off and on" back pain with 
radiation into both legs.  Upon clinical examination, 
relevant radiographic findings included narrowing of the L5-
S1 and  L4-5 interspaces.  The appellant was diagnosed, in 
relevant part, as having mild degenerative joint disease of 
the back with radiation into the legs.  

In March 1995, treatment records were received from the 
Brockton, Massachusetts, VA Medical Center, reflecting 
relatively continuous care for back pain.  In a July 1994 
treatment note, the appellant was noted to have had low back 
pain and complained of radiating pain to his left leg.  In 
December 1994, he complained of upper and lower back pain 
which radiated down his legs.  Contemporaneous radiographic 
examination detected joint space narrowing between L4 and L5 
with anterior spurring.  

The appellant underwent a VA physical examination in May 
1995.  He again complained of upper and lower back pain which 
radiated into his legs and numbness into both of his thighs.  
In an October 1995 addendum to a May 1995 VA examination 
report, the physician reported that the appellant had 
degenerative disc disease of the lumbar spine at the L4-L5 
level, manifested by narrowing of the L4-L5 interspace and 
spurring.  

In September 1996, updated medical records were received from 
the Brockton VAMC.  They reflected in relevant part that in 
January and February 1996, the appellant was noted to have 
degenerative disc disease of the lumbar spine.  

The appellant underwent a VA physical examination in January 
1997.  Radiographic examination of the lumbar spine found 
moderate degenerative changes with significant narrowing of 
the L4-L5 disc space and posterior narrowing of L5-S1 disc 
space.  In a March 1998 report of magnetic resonance imaging 
conducted by R.S., M.D., the appellant was noted to have 
moderate lumbar spondylosis, small posterior and slightly 
right sided L5-S1 intervertebral disc protrusion, and small 
posterior protrusions of L1-2 through L4-5 intervertebral 
discs.  Further radiographic testing of the lumbar spine in 
July 1998 noted herniated discs at L5-S1.  

During a VA-provided medical examination in July 1999, 
conducted by R.R., M.D.,  the appellant reported that he 
experienced radiating pain into the left buttocks and into 
the hamstrings, and numbness into the left foot.  The 
appellant was diagnosed in part as having lumbar degenerative 
disc disease and lower back pain secondary to the diagnosis.  

In August 1999, the appellant underwent electrodiagnostic 
testing of his lower extremities, conducted by M.I.H., M.D.  
Electromyographic findings were normal as to both lower 
extremities and paraspinal muscles; normal as to nerve 
conduction studies of both lower extremities and normal waves 
and reflexes of both lower extremities.  Lumbar disc disease 
was noted.

The appellant underwent VA magnetic resonance imaging of the 
cervical and lumbar spine in August 2000.  Narrowing of the 
disk space at L4-5 and L5-S1 was noted, as were degenerative 
changes.    

Of record is a November 2000 consultation report authored by 
M.I.H., M.D.  Dr. H. reviewed the various reports and 
diagnostic studies pertaining to the appellant's lower back, 
which revealed degenerative joint disease at L4-L5, a 
herniated disk at L4-5, changes at C5-6 and C6-7 and chronic 
left L5 radiculopathy.  In connection with the consultation, 
an EMG was performed which revealed chronic left S1 
radiculopathy.

The appellant underwent a VA spine examination in November 
2000.  
Sensation of the lower extremity was noted to be normal, 
other than a report of decreased sensation over the lateral 
left foot.  Radiographic examination of the lumbar spine 
revealed moderate disc space narrowing at the L4-5 and L5-S1 
intervertebral disc spaces with mild posterior articular 
facet sclerosis at the L4-5 and L5-S1 disc space.  The disc 
spaces were otherwise well maintained, and no evidence of 
fractures were noted  

Analysis

The appellant appears to alternatively contend that he has a 
neurological disability of the lower extremities due either 
directly due to military service or secondary to his service-
connected lumbar spine disability.  

With respect to either contention, a current disability must 
exist.  See Hickson and Wanner, both supra.  The evidence 
reveals no basis for a grant of service connection for a 
neurological disorder of the lower extremities.  The record 
instead indicates that the lower extremity symptoms are part 
and parcel of the service-connected lumbar spine disability, 
which is currently evaluated as 60 percent disabling.    

A review of the extensive medical record fails to disclose 
even a suggestion of a neurological disability of the lumbar 
spine.  EMG studies have been negative in this regard, and no 
examiner has ever rendered a diagnosis of nerve damage of the 
lower extremities.  Significantly, a VA spinal examination in 
November 2000 did not demonstrate any significant nerve 
damage to the lower extremities.  The VA spine examiner in 
November 2000 found no significant neurological deficit 
involving the lower extremities.  Instead, the medical 
evidence consistently and unequivocally shows that the 
appellant's lower extremity symptomatology is due to 
radiculopathy emanating from the appellant's lumbar spine 
disability.  Thus, medical evidence has not demonstrated a 
"stand alone" lower extremity neurological deficit, separate 
from diagnosed lumbar degenerative disc disease.

In short, there is no evidence of separate neurological 
damage or disease of the lower extremities as has been 
contended by the appellant.  To the extent that the appellant 
contends that he has a separate lower extremity neurological 
disorder, as is noted above he is not competent to render a 
medical opinion as to the physiological source of his 
symptoms.  See Espiritu, supra.  

Under these circumstances, the Board concludes that the 
preponderance of the competent and probative evidence of 
record is against the claim of entitlement to service 
connection for nerve damage to both lower extremities, both 
as secondary to lumbosacral strain or as a direct result of 
any incident of military service.  The appeal is denied on 
this basis.  

Additional comment

As discussed above, while there is no question that the 
appellant has neurologicial symptoms involving his lower 
extremity, these have been attributed by competent medical 
evidence to a lumbar spine disability.  Such symptoms are 
included in the 60 percent rating assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which specifically 
contemplates neurological symptomatology such as 
radiculopathy.
As noted in the Introduction above, that part the Board's 
June 2002 decision which granted an increased rating of 60 
percent for the appellant's service-connected low back 
disability was not appealed to the Court and is final.  

The appellant's contention has been that he has separate, 
"stand alone" neurological disability of the lower 
extremities.  As discussed immediately above, the Board has 
rejected that contention based upon the medical evidence of 
record.  If the appellant believes that his situation may 
entitle him to a separate rating for neurological 
symptomatology which is attributable to the service-connected 
low back disability, he is referred Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) [service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition].  See also Bierman v. 
Brown, 
6 Vet. App. 125 (1994) [the provisions of Diagnostic Code 
5293 do not expressly prohibit a separate neurological rating 
from being assigned in situations in which such a rating is 
warranted, in that case, foot drop].  

  

ORDER

An effective date earlier than May 7, 1991 for assignment of 
an evaluation of 30 percent for traumatic osteoarthritis of 
the cervical spine is denied.

Service connection for a thoracic spine disorder is denied.  

Service connection for a disorder characterized as nerve 
damage to both lower extremities is denied.  


REMAND

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for pes planus.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for plantar warts of the 
feet with callous formation and residual scars.

6.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to back strain with limited 
motion of the lumbar spine.  

7.  Entitlement to an increased evaluation for service-
connected traumatic osteoarthritis of the cervical spine, 
currently evaluated as 30 percent disabling.

As has been noted in the Introduction, the appeals pertaining 
to the reopening of the claims of service connection for pes 
planus and for plantar warts of the feet; and the claim 
pertaining to service connection for a bilateral hip disorder 
must be remanded in order for the RO to consider newly-
submitted evidence in support of the claims.  See DAV, supra.  

As to the claim for an increased evaluation for traumatic 
osteoarthritis of the cervical spine, currently evaluated as 
30 percent disabling, the record indicates that the RO last 
considered the claim in April 2001.  Since that time, VA 
issued revised regulations with respect to rating diseases 
and injuries of the spine.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003) [codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)].  Those revisions became 
effective September 26, 2003, and are applicable to this 
appeal.  See VAOPGCPREC 7-03 (Nov. 10, 2003).  The appellant 
has not been notified of those revisions.  Therefore, remand 
is required for adjudication of the claims for a disability 
rating in excess of 30 percent for post-traumatic arthritis 
of the cervical spine.  

The appellant also has argued that he should be entitled to 
extraschedular consideration for cervical spine 
osteoarthritis.  The RO will be directed to consider whether 
the appellant's claim should be so referred.  See 38 C.F.R. § 
3.321(b)(1); Fisher v. Principi, 4 Vet. App. 57 (1993).  

In light of the foregoing, the foregoing claims are remanded 
to the Veterans Benefits Administration (BVA).  The following 
actions are to be performed:

1.  VBA will consider the newly-submitted 
evidence pertaining to the reopening of 
the claims of service connection for pes 
planus and for plantar warts of the feet; 
and the claim pertaining to service 
connection for a bilateral hip disorder, 
and readjudicate the claims.  

2.  VBA will advise the appellant of the 
revisions to the VA's Schedule for Rating 
Disabilities pertaining to diseases and 
injuries of the spine, and allow for the 
submission of evidence and argument in 
response.  Thereafter, after undertaking 
any additional evidence deemed to be 
necessary, VBA will readjudicate the 
claim, including consideration of whether 
referral for extraschedular consideration 
is warranted.    

3.  The appeal remains denied, in whole 
or in part, VBA shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


